O’CONNELL, J.,
dissenting.
The majority opinion treats the demurrer to the writ as an admission that “the commissioner has denied the application upon the same ground as he previously did.” If the demurrer is to be given this construction, it would have to be on the ground that a demurrer to the petition would necessarily have to be given that effect and not because the commissioner *40intended to make such an admission. It is clear from the recited grounds of the demurrer that the commissioner was attacking the writ not because he was admitting the similarity of grounds in the two orders but because he was asserting that a writ of mandamus “will not lie to control the discretion” which he exercised in issuing the second order.
The demurrer was interposed to raise the legal question of whether a writ of mandamus is the proper method of attacldng any order of the commissioner (whether it happens to be the first order or the second order), since the order represents an exercise of the commissioner’s discretion the validity of which must be tested by the usual manner provided by statute. When the applicant appeals from th'e order in the manner prescribed by statute the court then can determine whether the order is supported by adequate findings. If the applicant asserts that the commissioner purposely violated our mandate, then the remedy is by a contempt proceeding. See Ferris, Extraordinary Legal Remedies, § 255 (1926); ef., ORS 34.230.
The majority opinion accepts petitioner’s contention that the statutory procedure did not provide a speedy and adequate remedy. Apparently this is based upon the ground that applicant’s only remedy under the statute was a suit to set aside the order which would have permitted Greyhound to intervene and introduce additional evidence, whereas the petition required the new order be based upon the record previously made. It is unreasonable to construe our mandate as excluding the intervention of interested parties and as limiting the commissioner’s action to the record previously made. If the evidence produced at the original hearing was not sufficient to support an order denying petitioner’s application but such evi*41dence could be produced on a second hearing, there would be no reason for disregarding that evidence.
There are reasons for affirming the trial court’s action. The writ alleges that the commissioner “entered a new order (copy attached) * * We can, therefore, regard the new order as being incorporated into the writ. The writ, then, would reveal on its face that the commissioner had exercised his discretion and purported to base the new order on grounds different than those used to support the first order. The demurrer should not, therefore, be regarded as admitting that “the commissioner had denied the application upon the same ground as he previously did.” Quite to the contrary, the demurrer should be regarded as asserting what was recited in the demurrer, i.e., that since the writ revealed on its face that the commissioner was purporting to exercise his discretion mandamus was not the proper remedy. I would, therefore, affirm the order sustaining the demurrer for the reasons stated in our original opinion.
Even if we were to expand mandamus beyond its appropriate office, as the majority proposes to do, I do not think the court properly disposes of this case. Treating the demurrer as testing the validity of the order incorporated in the writ, we can, on this appeal decide whether the order states an adequate ground for refusing petitioner’s application. The majority opinion would remand the case to the trial court for a determination “of whether or not the commissioner’s order is in conformity with our original decision in this matter.” Whatever determination is made by the trial court on remand, the losing party is likely to appeal to this court and we would have the same question that we can now decide.
Sloan, J., joins in this dissent.